Decree affirmed. The employee claimed workmen’s compensation benefits because of a ruptured intervertebral disc. His duties required him to do “a certain amount of lifting” of heavy objects. While at work in May, 1957, he felt pain in his hip. The pain increased and he eventually underwent an operation for a ruptured disc. There had been similar occurrences of pain in earlier years. Upon somewhat conflicting and confused medical testimony, the single member, whose findings were adopted by the reviewing board, was “unable ... to find that the . . . ruptured . . . disc was an injury arising out of and in the course of” the employment. The findings, which have support in the evidence, must stand. Sarkes’s Case, 336 Mass. 736, 737-738. Clarici’s Gase, 340 Mass. 495, 497 — 498. This is true even if different findings might also have been permissible upon this record. See Hartman’s Case, 336 Mass. 508, 511. Cf. Hachadourian’s Case, 340 Mass. 81, 85. We perceive nothing in the decision of the single member which indicates that, in determining whether the disability arose out of the employment, he applied principles inconsistent with our earlier decisions. See Charon’s Case, 321 Mass. 694, 696; Brzozowski’s Case, 328 Mass. 113, 115.